DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art or any obvious combination thereof teaches a layer transferring device comprising a pressure roller, a heat roller, a film cartridge comprising a multilayer film passing between the pressure roller and heat roller, the pressure roller provided in the cover, the heat roller provided in a movable state in the main casing and a first and second gear transmission provided with a motor for the heat roller and pressure roller, the second transmission gear being in engagement with the first gear when the cover is in the closed position as required by claim 1.
The closest prior art references of record will be described below:  Kokuta (US PG Pub 2010/0309275) teaches a similar device but does not teach a roller for the pressure roller in the cover section.  Koyabu et al. (US PG Pub 2009/0086006) teaches a platen opposing a roller and a roller opposing a platen but does not teach a roller opposing a roller and a multilayer film in a film cartridge passing between the opposing rollers.  Onishi et al. (US PG Pub 2003/0174195) teaches a roller opposing a roller 230, 231 but does not teach at least one roller to be provided in a pivotably separating cover element and also does not teach the provision of the gear transmission system as recited by claim 1.  Sakai et al. (US PG Pub 2019/0094767) is relevant to the present invention but is not prior art under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) since it is published after the effective filing date and is commonly owned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/DAVID H BANH/Primary Examiner, Art Unit 2853